Citation Nr: 0840566	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU).

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as arthritis of the 
neck.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as arthritis of the 
back.

4.  Entitlement to service connection for arthritis of the 
hands.  

5.  Entitlement to service connection for right carpal tunnel 
syndrome.

6.  Entitlement to service connection for a psychiatric 
disorder, variously diagnosed as anxiety and depression, and 
claimed as post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for pituitary 
macroadenoma, claimed as a brain tumor, and to include as a 
residual of exposure to Agent Orange during service. 

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for dizziness.

10.  Entitlement to service connection for memory loss.

11.  Entitlement to service connection for a bilateral eye 
disorder.

12.  Entitlement to service connection for basal cell 
carcinoma, claimed as skin cancer, and to include as a 
residual of exposure to Agent Orange during service.

13.  Entitlement to service connection for neuropathy of the 
lower extremities claimed as a residual of exposure to Agent 
Orange during service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1964 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee dated December 2004, October 2005, and December 
2006.

In August 2008, a videoconference hearing was held before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 2002).  A copy of the transcript of that 
hearing is of record.

The issues related to service connection for the veteran's:  
pituitary macroadenoma, and the claimed associated disorders; 
neuropathy; and skin cancer are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2008, prior to the promulgation of a decision in 
the appeal, the appellant, through his representative, 
requested that the appeals for the issues of service 
connection for:  arthritis of the cervical spine, arthritis 
of the lumbar spine, arthritis of the hands, and right carpal 
tunnel syndrome be withdrawn.

2.  In August 2008, prior to the promulgation of a decision 
in the appeal, the appellant, through his representative, 
requested that the appeal for the issue of TDIU be withdrawn.

3.  The veteran served as a Marine in Vietnam; evidence 
supports that he engaged in combat with the enemy.

4.  There is medical evidence of record indicating the 
presence of PTSD symptoms without meeting the full criteria 
for a diagnosis of PTSD.  

5.  The veteran has recent diagnoses of anxiety disorder 
and/or depression.

6.  The medical evidence of record links the veteran's 
current psychiatric diagnoses, at least in part, to stressors 
experienced during active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issues of service connection for:  
arthritis of the cervical spine, arthritis of the lumbar 
spine, arthritis of the hands, and right carpal tunnel 
syndrome; and the issue of TDIU have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  A psychiatric disorder, variously diagnosed as anxiety 
and depression, was incurred in active military service.  
38 U.S.C.A. § 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  A written 
statement was received in April 2008 which clarified the 
veteran's desires with respect to the multiple issues pending 
on appeal  This document specifically requested that the 
appeals for the issues of service connection for:  arthritis 
of the cervical spine, arthritis of the lumbar spine, 
arthritis of the hands, and right carpal tunnel syndrome be 
withdrawn.  In a written statement submitted in August 2008, 
the veteran, through his representative, requested that the 
appeal for the issue of TDIU be withdrawn.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to these issues and they are dismissed.

II.  Service connection for a Psychiatric Disorder

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for a psychiatric disorder.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
PTSD.  The Board has rephrased the issue to more accurately 
reflect the psychiatric disability picture presented by the 
veteran.  

The veteran's discharge papers, DD 214, reveal that he served 
in the Marine Corps from October 1964 to October 1968.  His 
military specialty was as a supply administration clerk, 
which is not of itself, a combat military specialty.  
However, other service personnel records reveal that he 
served in Vietnam from approximately July 1965 to July 1966.  
Also, he was awarded the Presidential Unit Citation for 
service in a specific unit; this award is indicative of 
combat service.  Moreover other service personnel records 
confirm that as a Marine, the veteran did engage in combat 
the enemy.  

In November 2004, a VA examination of the veteran was 
conducted.  He reported stressors related to combat service 
in Vietnam including seeing people killed and being involved 
in combat.  He indicated no specific psychiatric treatment, 
but that his general practice physician had prescribed 
medication to treat symptoms of depression and sleep 
dysfunction.  He specifically reported symptoms of sleep 
disturbance with difficulty falling, and remaining, asleep 
along with regularly dreaming of his experiences in Vietnam.  
Mental status examination revealed depressed mood and 
constricted affect.  The diagnosis was adjustment disorder 
with anxiety and depression.  The examiner related this 
diagnosis to the veteran's post-service medical problems of 
having a brain tumor and the resulting surgery.  

In July 2005, a VA PTSD evaluation of the veteran was 
conducted.  He reported various stressors consistent with 
combat in Vietnam.  After full examination the diagnosis was 
"PTSD symptoms.  Mood disorder after surgery for pituitary 
adenoma."  The examiner specifically indicated a diagnosis 
of "PTSD possibly obscured by his other mental problems will 
sent patient to further psychological testing before making 
final decision on diagnosis and treatment."  VA mental 
health treatment records dated October and December 2005 also 
indicate entries stating "PTSD symptoms."  

In May 2007, another VA PTSD assessment of the veteran was 
conducted to include full psychological testing.  After full 
assessment the diagnosis was anxiety disorder.  However, 
review of the full examination report reveals that the 
veteran had significant symptoms of PTSD.  The result of the 
complete assessment was that the veteran did not meet all of 
the criteria for a diagnosis of PTSD so a diagnosis of 
anxiety disorder was more appropriate.  However, review of 
the assessment also indicates that the stressors experienced 
during combat during active service are major factors in the 
development of the veteran's currently diagnosed anxiety 
disorder.  

Upon review of all of the medical evidence of record, it is 
clear that the veteran has some serious health issues which 
have arisen subsequent to service.  Specifically, the veteran 
was treated for pituitary adenoma which required brain 
surgery and additional radiation treatment to treat the 
cancer.  As a result, the medical evidence reveals that 
veteran does have symptoms of depression and anxiety related 
to this health issue.  

The Board acknowledges that the issue involving service 
connection for a psychiatric condition in the present case is 
complicated by the veteran's myriad of current medical 
disabilities including the brain tumor diagnosed subsequent 
to service.  Whether the pituitary adenoma warrants service 
connection, has not yet been determined and is subject of the 
remand below.  However, assuming for the sake of this 
decision, that the veteran's brain tumor is ultimately found 
to be not service-connected, the evidence still tends to 
support a grant of service connection for a psychiatric 
disorder.  Specifically, the evidence of record supports that 
the veteran experienced stressors related to combat service 
in Vietnam.  The evidence also supports that he has a current 
diagnosis of anxiety disorder which, at least in part, is 
attributable to the in-service stressors.  That the veteran 
does not have a diagnosis of PTSD is not in question.  The 
medical evidence of record shows that he does not meet the 
full criteria to warrant a diagnosis of PTSD.  As noted in 
the May 2007 evaluation report, the veteran does not tend to 
exhibit the avoidance behavior normally found in PTSD 
patients.  Nevertheless he has a diagnosis of anxiety 
disorder attributable to the inservice stressors.  
Accordingly, the evidence supports a grant of service 
connection for the veteran's psychiatric disorder, which is 
presently diagnosed as an anxiety disorder.  


ORDER

The appeals for the issues of service connection for:  
arthritis of the cervical spine, arthritis of the lumbar 
spine, arthritis of the hands, and right carpal tunnel 
syndrome, and the issue of TDIU are dismissed.  

Service connection for a psychiatric disorder, variously 
diagnosed as anxiety and depression, is granted.  


REMAND

The veteran's primary claim is for service connection for a 
pituitary macroadenoma, claimed as a brain tumor.  He claims 
that this disability was either present during service, but 
so slow growing that it was not diagnosed until decades 
later, or that it is a residual of exposure to Agent Orange 
during service.  The claims for service connection for 
dizziness, headaches, memory loss, and an eye disorder are 
related disabilities resulting from the pituitary tumor and 
the surgical and radiation treatment therefor.  

The veteran's claim for skin cancer is that it resulted form 
either sun exposure or Agent Orange exposure during service.  

The veteran's claim for peripheral neuropathy of the lower 
extremities is one involving exposure to Agent Orange during 
service.  

The record reveals that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  
These records have not been obtained.  This must be done.  
The Court has held, that VA must obtain Social Security 
Administration decisions and records which have bearing on 
the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  

Review of the record also reveals that additional VA 
examinations are necessary with respect to the veteran's 
claims for service connection.  When the medical evidence of 
record is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from March 25, 2008, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any existing VA 
medical records pertaining to the veteran 
that are dated from March 25, 2008, to 
the present.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits, to include any 
administrative decisions, as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be accorded the 
appropriate examination for pituitary 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the pituitary 
macroadenoma, and residuals from the 
treatment, found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested, if possible, to offer an 
opinion as to the etiology of the 
veteran's pituitary macroadenoma.  
Specifically, is it as least as likely as 
not (50%) that the veteran's pituitary 
macroadenoma was so slow growing as to be 
present during active service?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded a skin 
examination.  The report of examination 
should include a detailed account of all 
manifestations of skin cancer found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer an opinion, if 
possible, as to the etiology of any skin 
cancer found to be present.  Specifically, 
is it as least as likely as not that the 
veteran's basal cell carcinoma is the 
result of sun exposure during active 
service from 1964 to 1968?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded the 
appropriate examination for neuropathy.  
The report of examination should 
include a detailed account of all 
manifestations of neuropathy of the 
lower extremities found to be present.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
is requested to indicate, if possible, 
an opinion as to the etiology of the 
veteran's lower extremity neuropathy.  
Is it related to his lumbar spine 
degenerative disc disease, or is it 
related to Agent Orange exposure during 
service?  The claims folder and a copy 
of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

6.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the veteran and 
his attorney should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


